Citation Nr: 0919559	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  07-26 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus, including as secondary to a service-connected left 
ankle disability.

2.  Entitlement to service connection for a left elbow 
condition.

3.  Entitlement to service connection for a right knee 
condition.

4.  Entitlement to an initial rating in excess of 20 percent 
disabling for a left ankle disability.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 
1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied the Veteran's 
August 2006 claims seeking entitlement to service connection 
for bilateral flatfoot, a left elbow disability, and a right 
knee disability, and granted his claim for entitlement to 
service connection for a left ankle disability, for which it 
assigned an initial rating of 20 percent disabling.

The issue of entitlement to service connection for bilateral 
pes planus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's left elbow condition was not incurred in or 
aggravated by his active service.

2.  The evidence of record does not demonstrate that the 
Veteran has a current right knee disability.

3.  The Veteran's service-connected left ankle disability is 
manifested by marked limitation of motion.


CONCLUSIONS OF LAW

1.  A left elbow condition was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2008).

2.  A claimed right knee condition was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).

3.  The criteria for an initial disability rating in excess 
of 20 percent for a service-connected left ankle disability 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.3, 4.7; 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  For claims pending before 
VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).

Letters dated September 2006 and July 2008, which the RO 
provided to the Veteran before the November 2006 rating 
decision and the September 2008 supplemental statement of the 
case, respectively, satisfied VA's duty to notify under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, since they informed 
the Veteran of what evidence was needed to establish his 
service connection claim, what VA would do and had done, and 
what evidence he should provide.  The September 2006 letter 
also informed the Veteran that it was his responsibility to 
help VA obtain medical evidence or other non-government 
records necessary to support his claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
was provided with such notice in September 2006 and in 
December 2006.  For this reason, no further development is 
required regarding the duty to notify.

With respect to VA's duty to assist, the RO has obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the Veteran.  The Veteran's service treatment 
records and VA treatment records have been obtained.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2008).  The Veteran was provided with a VA 
examination of his left ankle in October 2006.  As explained 
below, medical examinations were not warranted for the 
remaining issues.

With regard to the Veteran's left ankle claim, he appealed 
the downstream issue of the initial disability rating 
assigned.  Since the underlying claim has been more than 
substantiated, it has been proven, § 5103(a) notice is no 
longer required with regard to that issue because its 
intended purpose has been fulfilled.  See Goodwin v. Peake, 
22 Vet. App. 128 (2008).  Thus, the Board considers VA's duty 
to assist satisfied.  Accordingly, the Board finds that no 
further assistance to the Veteran in acquiring evidence is 
required by statute.  38 U.S.C.A. § 5103A (2008).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in a claim 
for service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and a nexus between 
the in-service injury or disease and the current disability, 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. §§ 3.303(b), 
3.307(a)(3), 3.309(a).

Where a Veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as arthritis, become manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Entitlement to Service Connection for a Left Elbow Condition

The Veteran contends that he is entitled to service 
connection for a left elbow condition.  In his August 2006 
claim, the Veteran states that he first developed that 
condition in 1981.  In his August 2007 substantive appeal, 
the Veteran states that his left elbow was injured during 
service when playing football in Europe on the basic team.  
He states that he used elbow pads, over-the-counter 
medication, ice packs, and heat in order to treat the 
condition in service, and that he did not seek medical 
treatment because he was concerned that if he complained 
about the injury, he would have required surgery and been 
unable to continue playing football.

The Veteran has submitted two pieces of evidence that he 
played on a football team, the Heyford Sky Kings, during his 
service in Europe: a roster displaying his name, and an 
October 1981 newspaper article showing that he recovered a 
fumble while playing defensive end for the Kings.  The Board 
notes that the Veteran's last name is misspelled in both the 
roster and the article, but finds that his participation in 
football is further confirmed by his service treatment 
record, which shows that he sustained a neck injury while 
playing football in August 1980.

Although the Veteran's participation in football is confirmed 
by the evidence of record, there is no evidence that the 
Veteran sustained any left elbow injury in service.  The 
Veteran's service treatment records show no mention of any 
left elbow injury.  Moreover, at the Veteran's February 1981 
personal medical examination, a clinician found that the 
Veteran's upper extremities were normal on examination.

The Veteran has multiple post-service treatment records 
regarding his left elbow.  In May 1987, the Veteran underwent 
a partial olecranon bursectomy, a surgical procedure to 
remove an olecranon fragment in his left elbow.  The surgeon 
noted that the Veteran reported having sustained an elbow 
injury in 1981 while playing football, after which the 
Veteran noticed a loose fragment of bone at the tip of the 
olecranon.  The Veteran further reported that this condition 
persisted over the years without any pain or difficulty until 
he began boxing in December 1986, and that he developed left 
olecranon bursitis with swelling and inflammation in March 
1987 upon changing the form of his boxing jab.  The surgeon 
noted that the surgery was well tolerated.

The Veteran was next seen for his left elbow condition nearly 
20 years later, in August 2006.  The Veteran reported that he 
had injured his left elbow in service (in Germany), that he 
saw doctors and was treated conservatively, and that he had 
continued to have problems with his left elbow after service.  
The Veteran stated that his left elbow has been much better 
since his May 1987 surgery, but that he continues to have 
residual low grade stiffness and discomfort.  The VA 
physician found that the Veteran had mild tenderness over the 
olecranon and surrounding area.  There was no swelling, heat, 
redness, or deformity.  There was a well-healed surgical scar 
over the olecranon.  The physician opined that the Veteran's 
chronic mild residual stiffness and discomfort over the left 
elbow was "likely residual from injuries sustained in the 
military."  The physician provided no rationale for this 
conclusion, and cited only to the Veteran's reports of an 
injury in service.

An imaging of the left elbow in August 2006 revealed a 
separated spur from the posterior superior aspect of the 
olecranon process.  The radiologist noted spurring along the 
proximal ulna at the elbow joint.  Possible prior trauma 
adjacent to the medial epicondyle of the distal humerus was 
found.

In August 2007, the Veteran reported having had left elbow 
surgery in the 1990s, but there is no record of this; the 
Veteran appears to be referring to his surgery in May 1987.

Medical history provided by a Veteran and recorded or 
transcribed by an examiner without additional enhancement or 
analysis is not competent medical evidence.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995); see also Moreau v. Brown, 
9 Vet. App. 389, 394-95 (1996) (holding that a clinician's 
opinion of a Veteran's veracity is not necessarily 
probative).  However, the Court has held that VA cannot 
reject a medical opinion simply because it is based on a 
history supplied by the Veteran, and that the critical 
question is whether that history was accurate and credible.  
Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see, e. g., 
Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance 
on a Veteran's statement renders a medical report incredible 
only if the Board rejects the statements of the Veteran).

The first etiological opinion of record, from the Veteran's 
August 2006 VA physician, is based on facts which the Board 
does not find credible.  Determinations of credibility are 
within the province of the Board.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The Board must assess the credibility, 
and therefore the probative value, of proffered evidence of 
record.  In so doing, it may consider internal consistency, 
facial plausibility, and consistency with other evidence.  
Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); 
Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 161 (1993); Culver v. Derwinski, 3 
Vet. App. 292, 297-298 (1992).  The Board notes that there is 
no evidence to support the Veteran's statement to his August 
2006 clinician that he saw doctors and was treated 
conservatively in service for his left elbow condition; 
indeed, the Veteran's August 2007 statement that he did not 
seek treatment in service in order to remain on the football 
team contradicts that assertion.  Additionally, the Board 
notes that the Veteran's service treatment record includes 
multiple instances in which he sought treatment for injuries 
sustained while playing basketball, frisbee, and football.  
Because the Veteran sought treatment during service for, 
among other things, a neck injury sustained while playing 
football, the Board is unable to ascribe sufficient 
credibility to the Veteran's rationale for nondisclosure 
(namely, concern about being unable to continue playing) to 
sustain a grant of service connection.  Additionally, the 
Veteran has not asserted any reason for not disclosing his 
left elbow injury upon separation, at which time he would not 
have been placing his participation in the football games in 
jeopardy.

The second etiological note of record was the August 2006 VA 
radiologist's finding that the Veteran's left elbow condition 
was "suggestive of possibl[e] prior trauma."  First, this 
opinion is too speculative to support a grant of service 
connection.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
Second, even if this opinion was sufficient to show that 
prior trauma caused the Veteran's current left elbow 
condition, the radiologist did not opine as to whether the 
Veteran's post-service boxing injury or his claimed in-
service football injury caused the trauma.

The Board emphasizes that, although the Veteran is competent 
to report his observations, he is not competent to render an 
etiological opinion as to the medical etiology of his left 
elbow condition, absent evidence showing that he has medical 
training or expertise.  Barr v. Nicholson, 21 Vet. App. 303 
(2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The evidence of record does not warrant providing the Veteran 
with a VA medical examination for the purpose of disability 
compensation.  Pursuant to 38 C.F.R. § 3.159(c)(4) (2008), a 
medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the Veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in § 3.309, § 3.313, 
§ 3.316, and 
§ 3.317 manifesting during an applicable presumptive period 
provided the claimant has the required service or triggering 
event to qualify for that presumption; and (C) Indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  In this case, the 
information and evidence of record does not establish that 
the Veteran suffered an event, injury or disease in service, 
or had a qualifying disease or symptoms thereof that 
manifested within one year of service.  To the contrary, the 
Veteran's service treatment records and post-service 
treatment records show no evidence of any left elbow 
disability during or within one year of service.  Moreover, 
there is no competent post-service medical evidence-as 
distinct from mere transcriptions of the Veteran's reported 
history-showing that he suffered a left elbow injury in 
service.  Therefore, a VA medical examination for the purpose 
of disability compensation is not warranted.

Overall, the Board finds the evidence of record, including 
the lack of any record of a left elbow injury in the 
Veteran's service treatment records, the nonexistence of any 
post-service treatment records until the Veteran sustained a 
boxing injury five years later, and the absence of any 
etiological opinions based on credible facts linking the 
Veteran's current disability to his claimed football injury 
insufficient to support a grant of service connection.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the award of service 
connection for the Veteran's left elbow disability; it 
follows that the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  
As such, the Veteran's claim is denied.

Entitlement to Service Connection for a Right Knee Condition

The Veteran contends that he is entitled to service 
connection for a right knee condition.  In his August 2006 
claim, the Veteran states that he first developed that 
condition in 1981.  In his August 2007 substantive appeal, 
the Veteran states that his right knee was injured during 
service when playing football in Europe on the basic team.  
He states that he now has arthritis in his joints.  He also 
states that he has tried "every" over-the-counter medicine 
in order to treat the condition, without relief.  He further 
states that he did not seek medical treatment during service 
because he was concerned that if he complained about the 
injury, he would have been unable to continue playing 
football.

As noted above in the discussion of the Veteran's left elbow 
condition, the Board finds that the Veteran did play football 
during his time in service.

In a service treatment record dated May 1978, a clinician 
noted that the Veteran's right knee was painful since playing 
basketball the previous day.  The clinician diagnosed the 
Veteran with a soft tissue injury to his knee, and, in his 
treatment plan, wrote that the Veteran should apply local 
heat to his knee.  In a February 1981 personal medical 
examination, a clinician found that the Veteran's lower 
extremities were clinically normal.  No further reports of 
injuries or treatment for the Veteran's right knee in service 
are of record.

Following service, the Veteran sought treatment in June 1989 
for pain and swelling in his right knee.  The Veteran denied 
having any trauma to or straining of his right knee, and 
stated that the swelling had begun two days ago.  The 
physician found that the Veteran's right knee had minimal 
swelling laterally, with minimal pain to palpation.  He 
further found that the Veteran's right knee had full range of 
motion (FROM), and was stable.  The physician recommended 
that the Veteran treat his right knee by wrapping a 6" Ace 
bandage around it.  There is no evidence of any medical 
diagnosis of the Veteran's right knee after June 1989 beyond 
the Veteran's self-diagnosis of arthritis, and no evidence of 
any treatment beyond the Veteran's self-treatment with over-
the-counter medication.

The Board notes that, in the absence of proof of a current 
disability, there can be no valid claim for service 
connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Giplin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating 
service connection presupposes a current diagnosis of the 
condition claimed).  The requirement that a current 
disability be present is satisfied "when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim...even though the 
disability resolves prior to the Secretary's adjudication of 
the claim."  McClain v. Nicholson, 21 Vet. App. 319 (2007).  
In this case, the Veteran's most recent competent medical 
diagnosis was in June 1989.  The Veteran filed his claim for 
entitlement to service connection for a right knee condition 
in August 2006.  Because there was no current disability at 
the time the claim was filed, and there remains no current 
disability, no valid claim for service connection exists.

The Board emphasizes that, although the Veteran is competent 
to report his observations, he is not competent to render an 
etiological opinion as to the medical etiology of his right 
knee condition, absent evidence showing that he has medical 
training or expertise.  Barr v. Nicholson, 21 Vet. App. 303 
(2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The evidence of record does not warrant providing the Veteran 
with a VA medical examination for the purpose of disability 
compensation.  Pursuant to 38 C.F.R. § 3.159(c)(4) (2008), a 
medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the Veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in § 3.309, § 3.313, 
§ 3.316, and 
§ 3.317 manifesting during an applicable presumptive period 
provided the claimant has the required service or triggering 
event to qualify for that presumption; and (C) Indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  In this case, the 
information and evidence of record does not indicate that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  Indeed, the Veteran's 
May 1978 in-service soft tissue injury to his right knee 
warranted no greater treatment than local heat, and was found 
to be clinically normal by February 1981.  Moreover, during 
his post-service treatment in June 1989, the Veteran denied 
having any trauma to or straining of his right knee, and 
stated that the swelling had begun two days ago.  Because the 
information and evidence of record does not indicate that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service, or with 
another service-connected disability, the evidence of record 
does not warrant providing the Veteran with a VA medical 
examination for the purpose of disability compensation.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the award of service 
connection for the Veteran's right knee condition; it follows 
that the benefit of the doubt doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  As such, the 
Veteran's claim is denied.

Entitlement to an Increased Evaluation for a Left Ankle 
Disability

The record before the Board contains service treatment 
records and post-service medical records, which will be 
addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 
143, 148-49 (2001) (a discussion of all evidence by the Board 
is not required when the Board has supported its decision 
with thorough reasons and bases regarding the relevant 
evidence.)

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded).  
Reasonable doubt as to the degree of disability will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2008).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2008).  Therefore, the Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Since the present appeal arises from an initial rating 
decision, which established service connection and assigned 
the initial disability rating, it is not the present level of 
disability which is of primary importance; the entire period 
is to be considered to ensure that consideration is given to 
the possibility of separate ratings for separate periods of 
time based on the facts found.  See Fenderson, supra.

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement. See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part, which becomes 
painful on use, must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the VA Rating Schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.

A left ankle disability may be rated under the 
musculoskeletal system, 38 C.F.R. § 4.71a, Diagnostic Code 
5271.  These criteria contemplate that a 10 percent 
evaluation is assigned for moderately limited motion of the 
ankle, and a 20 percent evaluation is assigned for markedly 
limited motion of the ankle.

The Board notes that the Veteran's left ankle disability was 
previously rated under 38 C.F.R. § 4.71a, Diagnostic Codes 
5010-5262.  Neither of those rating codes is applicable.  
Diagnostic Code 5010 applies in cases of arthritis due to 
trauma in which "the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes."  In this case, the limitation 
of motion of the Veteran's left ankle is compensable, so the 
criteria set forth in Diagnostic Code 5010 are inapplicable.  
Diagnostic Code 5262 is inapplicable because the Veteran has 
not been diagnosed with nonunion or malunion of the tibia and 
fibula.  By contrast, the Veteran has been diagnosed with 
marked limitation of motion of the left ankle, so he will be 
rated under Diagnostic Code 5271.

The Veteran contends that he is entitled to an initial rating 
in excess of 20 percent disabling for his left ankle 
disability.  In his August 2007 substantive appeal, the 
Veteran wrote that he should be entitled to a 30 percent 
rating because he claims that, when he broke his left ankle, 
his physician told him that his earlier doctor had never 
reattached his ligament back to his bone.  The Veteran 
further states that he has to wear an ankle brace for 
stability, that he has limitations of motion of his left 
ankle, and that prolonged standing causes him pain.

In August 2006, a VA physician examined the Veteran's left 
ankle and found mild tenderness laterally; mildly limited 
range of motion (ROM) with regard to lateral movements; and 
no swelling, deformity, or redness.

Also in August 2006, a VA radiologist examined the Veteran's 
left ankle and diagnosed minimal spurring along the inferior 
tibiofibular joint, and along the lateral aspect of the ankle 
mortise.  A large bony projection on  the dorsal surface of 
the talus proximal to the articular surface was also noted, 
which the radiologist opined was most likely a normal 
variant.  The radiologist also noted bony spurring in the 
region of the insertion of tendoachiles along the posterior 
aspect of the calcaneus.

The Veteran was provided with a VA examination in October 
2006.  The examiner found that the Veteran had dorsiflexion 
to 10 degrees both actively and passively, without pain.  The 
Veteran had plantar flexion to 30 degrees both actively and 
passively, with pain throughout.  Confusingly, the examiner 
noted both that there was and was not an increase in pain and 
decrease in range of motion with repetitive range of motion 
testing of the left ankle.  Later in the examination report, 
the examiner clarified that the Veteran had pain on range of 
motion testing of his left ankle, but that while it was 
conceivable that pain could further limit motion as 
described, it was not feasible to attempt to express any of 
this in terms of additional limitation of motion, presumably 
meaning that the Veteran did not express any additional 
limitation of motion to a measurable degree.  The examiner 
diagnosed the Veteran with severe left ankle posttraumatic 
arthritis, status post ankle fracture.

Pursuant to 38 C.F.R. § 4.71, Plate II, normal ankle 
dorsiflexion is to 20 degrees, and normal ankle plantar 
flexion is to 45 degrees.  Because the Veteran's dorsiflexion 
is limited to half of normal, and because his plantar flexion 
is limited to two-thirds of normal, the Board finds, 
according the benefit of the doubt to the Veteran, that his 
limitation of motion of his left ankle is marked rather than 
moderate.

In May 2007, a VA clinician took x-rays of the Veteran's 
ankle joint, and found that the joint, on the whole, "looks 
satisfactory.  There may be some element of early wear and 
tear but no gross osteoarthritis.  No medial irregularities 
were noted."

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA examiner and clinicians are so 
qualified, their medical opinions, based on their 
examinations of the Veteran, constitute competent medical 
evidence.

A layperson's account of what a doctor purportedly said is 
too attenuated and inherently unreliable to constitute 
medical evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  Here, although the Veteran alleged in his August 
2007 substantive appeal that he should be entitled to a 30 
percent rating because, when he broke his left ankle, his 
physician told him that his earlier doctor had never 
reattached his ligament back to his bone, nothing in the 
record corroborates that assertion.  Moreover, the Veteran 
did not specify the name of the physician, or the date of 
such an opinion, and a thorough review of the claims file 
reveals no such opinion.

The Board notes that, although the Veteran is competent to 
report his observations, he is not competent to render a 
medical opinion regarding the status of his left ankle 
disability, absent evidence showing that he has medical 
training or expertise.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

The Veteran is not entitled to a higher rating under 38 
C.F.R. § 4.71a or DeLuca, supra, because a rating of 20 
percent disabling is the highest possible rating for 
limitation of motion of the ankle.  If a Veteran is already 
receiving the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are 
applicable.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board has considered the issue of whether the Veteran's 
left ankle disability, standing alone, presents an 
exceptional or unusual disability picture, as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. 
§ 3.321(b)(1) are not met.

The Board has examined the pertinent medical evidence and 
finds that overall, the Veteran's service-connected left 
ankle disability does not meet the applicable schedular 
criteria for a rating in excess of 20 percent.  There is no 
benefit of the doubt that can be resolved in his favor as the 
preponderance of the evidence does not show symptoms that 
more nearly approximate the criteria for a higher rating.  
Accordingly, the claim for a higher initial rating is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for a left elbow condition is denied.

Service connection for a right knee condition is denied.

A rating in excess of 20 percent for a left ankle disability 
is denied.


REMAND

Additional development is needed prior to further 
consideration of the Veteran's claim for service connection 
for bilateral pes planus, including as secondary to his 
service-connected left ankle disability.  VA's duty to assist 
includes a duty to provide adequate notice with respect to 
the Veteran's claim for secondary service connection, and to 
provide a medical examination or obtain a medical opinion 
where it is deemed necessary to make a decision on the claim.  
38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Duenas v. 
Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. 
App. 69 (1995).

In its November 2006 rating decision, the RO addressed the 
Veteran's claim for entitlement to service connection for pes 
planus on a theory of direct service connection, but did not 
address the claim on the theory of secondary service 
connection.  In his August 2007 Substantive Appeal, the 
Veteran raises the theory of secondary service connection.  
In Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000), the 
Federal Circuit held that VA's duty to assist attaches to the 
investigation of all possible in-service causes of a 
disability, including those unknown to the Veteran.  Id. at 
1271; see also Comer v. Peake, 552 F.3d 1362, 1368 (Fed. Cir. 
2009).  The Federal Circuit and the Court, however, have 
clarified that alternative theories of entitlement to the 
same benefit do not constitute separate claims, but are 
instead encompassed within a single claim.  See Bingham v. 
Nicholson, 421 F.3d 1346, 1348-49 (Fed. Cir. 2005) (denial of 
a claim by the Board is a decision as to all potential 
theories of entitlement, not just those considered and 
rejected); Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006) 
(although there may be multiple theories or means of 
establishing entitlement to a benefit for a disability, if 
the theories all pertain to the same benefit for the same 
disability, they constitute the same claim); see also 
Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) 
(on direct appeals to the Board, theories of substantive 
entitlement to benefits such as direct and secondary service 
connection are not independent for res judicata purposes, and 
can be lost forever if not addressed).  Consequently, on 
remand, the Agency of Original Jurisdiction (AOJ) should 
address both theories of entitlement, direct and secondary.

The Veteran's January 1973 enlistment examination shows that 
an in-service clinician noted the Veteran's pes planus prior 
to his active duty.  The Veteran's service treatment records 
show no record of treatment for pes planus in service.  The 
in-service clinician did not diagnose the Veteran with pes 
planus on his February 1981 personal medical examination.  
Following service, the Veteran has again been diagnosed with 
bilateral pes planus in August 2006, February 2007, and May 
2007.

In his August 2006 claim, the Veteran states that he first 
developed bilateral pes planus in 1973.  In his August 2007 
substantive appeal, the Veteran argues that his bilateral pes 
planus was aggravated in service because he wore hard-soled 
combat boots in service and engaged in prolonged standing for 
nine years.  The Veteran also advanced a theory of both 
aggravation and secondary service connection by stating that 
"when I broke my [service-connected] left ankle [in service] 
I shifted my bodyweight on my right foot and it became 
worse."  The Veteran further states that he currently takes 
anti-inflammatory medication, and uses ice packs and heat as 
treatment.  In August 2006, a VA physician diagnosed the 
Veteran with marked pes planus bilaterally, and further found 
that there was apparent chronic-looking swelling over the 
instep of his right foot.  This clinical finding is 
consistent with the Veteran's August 2007 statement that he 
put additional weight on his right foot to compensate for his 
fractured left ankle.

On remand, the agency of original jurisdiction (AOJ) should 
obtain all of the medical records showing treatment for pes 
planus since February 2007, which are not already of record.

The Veteran should be afforded a VA examination to determine 
the nature, extent, and etiology of his bilateral pes planus.  
Specifically, the examiner is asked to draw a medical 
conclusion as to whether the Veteran aggravated his pre-
existing pes planus in service.  In forming this conclusion, 
the examiner should determine whether the Veteran's pes 
planus underwent an increase in severity during service, 
based on a review of all of the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  Additionally, the examiner should 
determine whether the increase in severity of the Veteran's 
pes planus during service, if any, was caused by some 
event(s) or incident(s) in service, or merely by the natural 
progress of the disease.

Additionally, the examiner is asked to draw a medical 
conclusion as to whether the Veteran's pes planus was 
aggravated at any time (during or after service) beyond the 
natural progress of the disease by his service-connected left 
ankle disability.  In forming this conclusion, the examiner 
should determine the baseline level of severity of the pes 
planus established either by medical evidence created before 
the onset of aggravation, or by the earliest medical evidence 
created at any time between the onset of aggravation and the 
receipt of medical evidence establishing the current level of 
severity of the pes planus.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective notice 
detailing the laws and regulations 
pertinent to establishing a claim of 
entitlement to service connection for pes 
planus based upon in-service aggravation, 
and aggravation secondary to his service-
connected left ankle disability.  The 
Veteran should be given an adequate 
opportunity to respond.  The claims file 
must include documentation that VA has 
complied with VA's duties to notify and 
assist a claimant.

2.  Ask the Veteran to identify all 
health care providers that have treated, 
or evaluated, him for pes planus since 
February 2007, and attempt to obtain 
records from each health care provider 
that he identifies who might have 
available records, if not already in the 
claims file.  If records are unavailable 
and future attempts to retrieve the 
records would be futile, notations to 
that effect should be made in the claims 
folder.

3.  After completion of the above, 
schedule the Veteran for a foot 
examination by an appropriate specialist 
to determine the nature, extent, and 
etiology of his bilateral pes planus.  
The claims file should be made available 
to, and be reviewed by, the examiner in 
connection with the examination, and the 
report should so indicate.  

The examiner should express an opinion as 
to whether the Veteran aggravated his 
pre-existing pes planus in service.  In 
forming this conclusion, the examiner 
should determine whether the Veteran's 
pes planus underwent an increase in 
severity during service, based on a 
review of all of the evidence of record 
pertaining to the manifestations of the 
disability prior to, during, and 
subsequent to service.  Additionally, the 
examiner should determine whether the 
increase in severity of the Veteran's pes 
planus during service, if any, was caused 
by some event(s) or incident(s) in 
service, or merely by the natural 
progress of the disease.

Additionally, the examiner should express 
an opinion as to whether the Veteran's 
pes planus was aggravated at any time 
(during or after service) beyond the 
natural progress of the disease by his 
service-connected left ankle disability.  
In forming this conclusion, the examiner 
should determine the baseline level of 
severity of the pes planus established 
either by medical evidence created before 
the onset of aggravation, or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of 
severity of the pes planus.

Rationale for opinions expressed should 
be given in detail.  If it is not 
possible to provide an opinion, the 
examiner should state the reasons 
therefore.

Advise the veteran that failure to report 
for his scheduled VA examination, without 
good cause, may have adverse consequences 
on his claim.  

4.  After completion of the above, the 
AOJ should readjudicate the issue of 
entitlement to service connection for pes 
planus, including as secondary to the 
Veteran's service-connected left ankle 
disability.  If any determination remains 
unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case, and 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the Veteran's claim.  No action by 
the Veteran is required until he receives further notice; 
however, the Veteran is advised that failure to cooperate by 
reporting for examination without good cause may have adverse 
consequences on his claim.  38 C.F.R. § 3.655 (2008).  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
D. M. AMES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


